           Case 1:17-vv-01296-UNJ Document 41 Filed 10/24/18 Page 1 of 3




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1296V
                                   Filed: September 12, 2018
                                         UNPUBLISHED


    JOAN M. DOUGLASS,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Attorneys’ Fees and Costs
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Glen H. Sturtevant, Rawls Law Group, Richmond, VA, for petitioner.
Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:


        On September 20, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to
Vaccine Administration (“SIRVA”) as a result of a tetanus diphtheria acellular pertussis
(“Tdap”) vaccine she received in her left upper arm on January 1, 2016. Petition at 1-2.
On August 15, 2018, the undersigned issued a decision awarding compensation to
petitioner based on the respondent’s proffer. (ECF No. 30.)

      On August 24, 2018, petitioner filed a motion for attorneys’ fees and costs. (ECF
No. 34). Petitioner requests attorneys’ fees in the amount of $18,938.00 and attorneys’

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
            Case 1:17-vv-01296-UNJ Document 41 Filed 10/24/18 Page 2 of 3



costs in the amount of $2,571.03. Id. at 2. In compliance with General Order #9,
petitioner filed a signed statement indicating that petitioner incurred no out-of-pocket
expenses. (ECF No. 34-3 at 2). Thus, the total amount requested is $21,509.33.

        On August 24, 2018, respondent filed a response to petitioner’s motion. (ECF
No. 35). Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that he “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” Id. at 2. Respondent “respectfully recommends that the Chief Special
Master exercise her discretion and determine a reasonable award for attorneys’ fees
and costs.” Id. at 3.

          Petitioner has filed no reply.

      The undersigned has reviewed the billing records submitted with petitioner’s
request and finds it necessary to reduce the following attorney rates and hours billed.

       With regard to Glen Sturtevant’s requested hourly rate of $331 for work performed
in 2018, the undersigned finds the proposed rate excessive based on the quality of work
performed, his experience in the Vaccine Program, and his reputation in the legal
community and the community at large. See McCulloch v. Health and Human Services,
No. 09–293V, 2015 WL 5634323 at *17 (Fed. Cl. Spec. Mstr. Sept. 1, 2015) (stating the
following factors are paramount in deciding a reasonable forum hourly rate: experience
in the Vaccine Program, overall legal experience, the quality of work performed, and the
reputation in the legal community and community at large). The determination of the
amount of reasonable attorneys' fees is within the special master's discretion. See, e.g.,
Saxton v. HHS, 3 F.3d 1517, 1520 (Fed. Cir. 1993). Special masters have “wide
latitude in determining the reasonableness of both attorneys’ fees and costs.” Hines v.
HHS, 22 Cl. Ct. 750, 753 (Fed. Cl. 1991). Moreover, special masters are entitled to rely
on their own experience and understanding of the issues raised. Wasson v. HHS, 24 Cl.
Ct. 482, 483 (Fed. Cl. 1991), aff’d in relevant part, 988 F.2d 131 (Fed.Cir.1993) (per
curiam). Under the Court’s Fee Schedule, an attorney in the range of 11 – 19 years of
experience are entitled to hourly rates between $317 - $396 for work performed in
2018. 3

        Mr. Sturtevant was awarded a rate of $315 per hour for work performed in 2017.
His increase for 2018, based on the Producer Price Index for the “Office of Lawyers”
(PPI-OL), provided by the Department of Labor Bureau of Labor Statistics, would result
in a rate of $326 per hour, which is a more appropriate rate given the undersigned’s



3   The Attorneys’ Fee Schedule for 2018 is available at http://www.cofc.uscourts.gov/node/2914

                                                     2
           Case 1:17-vv-01296-UNJ Document 41 Filed 10/24/18 Page 3 of 3



experience and analysis of the McCulloch factors as applied to Mr. Sturtevant.
Therefore, the undersigned reduces the fee request by $52.00. 4

        A total of 5.2 hours 5 was billed on tasks that are considered administrative. It is
clearly established that secretarial work “should be considered as normal overhead
office costs included within the attorneys’ fee rates.” Rochester v. U.S., 18 Cl. Ct. 379,
387 (1989); Dingle v. Sec’y of Health & Human Servs., No. 08-579V, 2014 WL 630473,
at *4 (Fed. Cl. Spec. Mstr. Jan. 24, 2014). “[B]illing for clerical and other secretarial
work is not permitted in the Vaccine Program.” Mostovoy, 2016 WL 720969, at *5
(citing Rochester, 18 Cl. Ct. at 387). Administrative entries include billed by the
paralegals include such tasks as receiving correspondence and invoices and updating
payment logs. The undersigned reduces the fee request by $720.50, 6 the total amount
the administrative charges.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motion for attorneys’ fees and costs.

      Accordingly, the undersigned awards the total of $20,736.83 7 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Glen H. Sturtevant.

        The clerk of the court shall enter judgment in accordance herewith. 8

IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master


4 This amount is calculated by reducing the requested rate by the awarded rate multiplied by hours billed.

($31 - $326 = $5 * 10.40= $52.00).

5Included in these hours are 39 entries listed as “attention to” and the named correspondence, preparing
packages to be mailed, and to “update payment log”.

6This amount consists of 3.8 hours at a rate of $140.00 per hour and 1.3 hours at the rate of $145 per
hour.

7 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all

charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

8 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     3
